ITEMID: 001-88857
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: BIC v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Mr Jozef Bič, is a Slovakian national who was born in 1953 and lives in Košice. He was represented before the Court by Mr R. Žikla, a lawyer practising in Košice. The Government of the Slovak Republic (“the Government”) were represented by their Agent, Mrs M. Pirošíková.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 15 October 1999 the applicant instituted proceedings before the Košice I District Court relating to his right to use an apartment.
On 30 November 1999 two of the defendants submitted their comments in relation to the claim.
The first hearing in the case was held on 29 November 2001. Two of the defendants failed to appear.
The President of the District Court informed the applicant that the delay in the proceedings had been caused by the heavy workload of the judge dealing with the case.
All three defendants failed to appear before the court on 25 January 2002. The court requested the police's co-operation in serving the summons on two of the defendants, one of whom lived in the Czech Republic.
On 3 March 2002 another hearing was held. None of the defendants appeared. The summons had been served on one of them.
On 16 April 2002 two of the defendants filed written submissions with the District Court.
On 22 April 2002 the District Court imposed a procedural fine on one of the defendants.
On 24 April 2002 the District Court asked for documentary evidence to be produced.
Hearings were held on 23 May 2002 and on 13 September 2002.
On 28 March 2003 the judge asked for further documentary evidence to be produced.
A hearing was held on 23 April 2003. On 9 June 2003 the court inspected the apartment in issue.
On 10 June 2003 the case was adjourned. The applicant was invited to specify his claim within two months.
On 28 January 2004 one of the defendants asked the court to grant him access to the apartment.
On 28 May 2004 and on 22 June 2004 the judge asked the applicant to inform the court whether an agreement had been reached between the parties. The applicant replied on 2 September 2004.
On 24 February 2005 a hearing was held. Subsequently, a hearing was adjourned twice because the judge dealing with the case was on sick leave.
On 29 June 2005 a hearing was held. Neither the applicant nor the defendants were present. It was not proved that the summons had been served on one of the defendants. The court imposed a procedural fine on the lawyer of the other two defendants. The lawyer was later exempted from payment of the fine.
On 4 August 2005 the court notified the parties that the case had been assigned to a new judge and the hearing was adjourned. On the same day the court requested police co-operation in establishing the address of one of the defendants.
On 5 September 2005 the police informed the court that the defendant was living abroad at an unknown address.
On 26 October 2005 a hearing was held at which the applicant and all three defendants were present. The hearing was adjourned as further information was needed.
The District Court delivered a judgment on 5 December 2005. It ordered one of the defendants to let the applicant use the apartment in issue within three days of the judgment becoming final.
On 16 May 2006 the Košice Regional Court upheld the relevant part of the first-instance judgment. The decision in the case became final on 23 June 2006.
On 8 January 2003 the Constitutional Court found that the Košice I District Court had violated the applicant's right under Article 6 § 1 of the Convention to a hearing within a reasonable time. The decision stated that the case was not complex and that the applicant had not contributed to the length of the proceedings. The District Court had remained inactive from 30 November 1999 to 29 November 2001. The Constitutional Court considered it appropriate to award the applicant 20,000 Slovakian korunas (SKK), payable by the District Court within two months. It also ordered the District Court to proceed with the case without any further delay.
On 10 March 2005 the Constitutional Court found that the Košice I District Court had violated Article 6 § 1 in the proceedings concerning the applicant's action during the period subsequent to the delivery of the first decision on 8 January 2003.
The Constitutional Court found that the case was not complex. While the applicant had not always replied to the court's requests within the time-limit set, his behaviour as a whole had not resulted in any unjustified delays in the proceedings. As to the conduct of the District Court, it had remained inactive from 29 December 2003 to 28 May 2004 (5 months) as well as from 2 September 2004 to 4 January 2005 (4 months). Despite the earlier order issued by the Constitutional Court, the District Court had not proceeded with the determination of the action in good time.
The Constitutional Court awarded the applicant SKK 20,000 as just satisfaction, which the District Court was obliged to pay within two months. When determining the amount of just satisfaction, the Constitutional Court took into account, inter alia, that at a certain stage of the proceedings the applicant had not duly co-operated with the District Court. It further ordered the District Court to proceed with the case without any further delay and to reimburse the applicant's legal costs in the constitutional proceedings.
